Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10, 11, 14, 31, 33-35 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shih et al (US 20190215749, “Shih”).

Re claims 1 and 31, Shih discloses a device with a memory (figure 8, element 828) and a processor (figure 8, element 826) for determining a target type carrier carrying traffic to be transmitted when a traffic request is to be initiated, wherein the target type carrier comprises: a supplementary uplink (SUL) carrier, or a non-SUL carrier (paragraph [0027]); determining target access control (AC) configuration information applicable to the target type carrier according to AC configuration information issued by a base station 
Re claims 2 and 33, Shih discloses the user equipment is currently in any one of an inactive state, idle state, or out-of-synchronization state in a connected state (paragraph [0038]), when determining the target type carrier carrying traffic to be transmitted, determining the target type carrier according to a reference signal received power (RSRP) (figure 6, step 61); or determine the target type carrier according to uplink carrier indication information issued by the base station, wherein the uplink carrier indication information is configured to inform the user equipment to initiate a random access request through a specified type of uplink carrier.
Re claims 3, 4, 34 and 35, Shih discloses comparing a detected RSRP with a preset power threshold (figure 6, step 61); determining the SUL carrier as the target type carrier when the RSRP is less than the preset power threshold (figure 6, steps 64 and 65); and determining the non-SUL carrier as the target type carrier when the RSRP is greater than or equal to the preset power threshold (figure 6, steps 66 and 67).
Re claims 6 and 37, Shih discloses obtaining first AC configuration information applicable to the non-SUL carrier when the target type carrier is the non-SUL carrier; and
obtaining second AC configuration information applicable to the SUL carrier when the target type carrier is the SUL carrier (paragraph [0031]).
Re claims 7 and 11, Shih discloses obtaining two independently-configured AC configuration lists from two different messages or a same message (contention -based 
	Re claim 10, Shih discloses determining access control (AC) configuration information applicable to a supplementary uplink (SUL) carrier and a non-SUL carrier (paragraphs [0022] and [0040]), wherein the AC configuration information comprises first AC configuration information applicable to the non-SUL carrier, and second AC configuration information applicable to the SUL carrier (paragraph [0031]); and sending the AC configuration information to user equipment to enable the user equipment to determine target AC configuration information according to a target type carrier for carrying traffic to be transmitted and perform an AC process based on the target AC configuration information (figure 6, steps 64-67).
	Re claim 14, Shih discloses sending uplink carrier indication information to the user equipment (figure 2, step 260), wherein the uplink carrier indication information is configured to inform the user equipment to initiate a network access request through a specified type of uplink carrier (figure 2, step 266), wherein the specified type of uplink carrier is a SUL carrier or anon-SUL carrier (paragraph [0026]).




Allowable Subject Matter

Claims 5, 8, 9, 12, 13 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467